Reed, J.,
delivered the opinion of the court.
Junius Brown, a boy about thirteen years old, was-charged with unlawfully carrying concealed <£a certain deadly weapon, to wit, a razor.” Upon the trial of the-case in the circuit court on appeal from the justice of the peace court, where the charge was made, a demurrer to the affidavit was filed, on the ground that ‘£ a razor is not such a deadly weapon as is contemplated by section 1103, Code of 1906.” This demurrer was overruled. For the same reason, the appellant moved the court to exclude the evidence and give peremptory instruction for the defendant, after the testimony was all introduced. From conviction, appellant appeals, and assigns as error the action of tiie trial court in refusing to sustain the demurrer and to grant the peremptory instruction.
Section 1103 of the Code of 1906 provides that “any person 'who carries concealed, in whole or in part, any bowie knife, dirk knife, butcher knife, pistol, brass or metallic knuckles, slungshot, sword or other deadly weapon of like kind or description, shall be guilty of a misdemeanor. ’ ’
Is a razor a deadly weapon, in the meaning of the statute? It will be noted that the statute names certain weapons, and then includes “other deadly weapons of like kind or description.”
A razor is defined in the Century Dictionary to be ‘ ‘ a sharp-edged instrument used for shaving the face.” In 23 Amer. & Eng. Ency. of Law (2 Ed.), 891, this definition is given: “A razor is a sharp instrument or tool used for shaving purposes.” We take the following definition from 33 Cyc. 1537: “A razor is a sharp instrument or implement pertaining to the toilet or shop, having a well-known and specific use, to which it is ordinarily applied.” In State v. Nelson, 38 La. Ann. 942, 58 Am. Rep. 202, it is said: “A razor is an instrument or implement appertaining to the toilet or shop. It has a well-known and specific use, to which it is ordinarily applied.. *373It is not known or usually sold in the market as a weapon. ’ ’
It was settled in State v. Nelson, supra, that a razor is not a “dangerous” weapon within the statute in Louisiana, which declares that “whoever shall carry any weapon or weapons concealed in or about his person, such as bowie knives, pistols, dirks or any other dangerous weapons, shall, on conviction,” etc. It will he noted that the Louisiana statute is similar to that in this state. "We think it is broader in its inclusions. The statute in this state, after naming certain' weapons, says “other deadly weapons of like kind or description.” In Louisiana the statute says “or any other dangerous weapons.” Beferring to the razor as such a weapon, Watkins, J., delivering the opinion of the court, said: “It may be quite as easily and conveniently carried in the pocket as a penknife, and when thus carried is effectually concealed from public open view. Under such circumstances the concealment of one would be just as pernicious as the other.” Defining the difference between a razor as a dangerous weapon when used in a combat or assault, and instruments which are made to be used in fights, and which are ordinarily called arms or weapons, Judge Watkins said: “The lawmaker, in our view, . . . only denounced as a crime the carrying concealed dangerous weapons eo nomine, and not such articles or instruments as might be used in an assault. ’ ’
It was decided in the case of State v. Iannucci, 4 Pennewill (Del.) 193, 55 Atl. 336, that a razor is a deadly weapon within the meaning and conception of the statute of Delaware on the subject. We find, however, that the Delaware statute is quite different from that in this state. It provides that, “if any person shall carry concealed a .deadly weapon upon or about his person other than an ordinary pocket knife, . . . shall upon conviction,” etc. It will be seen that no weapons are specifically named in this statute, and that there- is no limi-*374tatiou whatever as to the kind of instruments which are included as deadly weapons.
In deciding the case of State v. Larkin, 24 Mo. App. 410, the court indicates that, if a razor is carried as a weapon of offense, it might be termed a deadly weapon concealed. On the other hand, the court clearly states that it is not to be ordinarily denominated such weapon. In delivering the opinion of the court, Rombauer, J., said: ‘ ‘ A razor is an article of common domestic use, and while no one could be held guilty of the offense of carrying a dangerous and deadly weapon concealed about his person, simply because he so carried a razor, yet, if surrounding circumstances would tend to show that he carried it as a weapon of offense, he might become liable to the charge, because a razor, when thus used, is notoriously a weapon dangerous to life. ’ ’
The only testimony in the present case showing why appellant had the razor concealed on his person when the officer found it is his own statement, as follows: “My aunt give me that razor to have sharpened. She uses it to cut her corns with. I had it in my pocket. ’ ’ Though, a razor is an article of ordinary domestic use, still it is well known that it can be used with deadly effect. This can.also be said of an ordinary pocket knife, or other articles or instruments which are not classed as weapons. In some sections of the land it may be the habit or custom of a certain class of persons to carry a razor concealed for the purpose of using it in combat. The time may come when it will be so generally used as an instrument in combat as to cause the legislature to include it in the names of deadly weapons, which shall not be carried concealed. But we cannot decide that it is so included now.
We are construing the statute. The purpose thereof is to prevent the carrying concealed weapons; that is, instruments used in fights, or arms. Certain of the instruments well known to be weapons are named, and then it includes ‘ ‘ other deadly weapons of like kind or descrip*375tion.” We do not believe that we can list the razor in the class of instruments defined to he weapons of like kind and description to those designated in the statute.

Reversed, and defendant discharged.